***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
         DANIELLE LEHANE v. JAMES MURRAY
                    (AC 44541)
                   Bright, C. J., and Cradle and Seeley, Js.

                                    Syllabus

The plaintiff, whose marriage to the defendant previously had been dis-
    solved, appealed to this court, challenging certain postjudgment orders
    of the trial court. Under the parties’ separation agreement, which had
    been incorporated into the dissolution judgment, the parties shared
    joint legal custody of their minor child, who resided primarily with
    the plaintiff, and exercised a two week, rotating parenting plan. The
    separation agreement also provided the plaintiff with a nonmodifiable
    right to claim the child as a dependent for income tax purposes. Within
    months of the marital dissolution, the parties embarked on three years
    of extensive litigation pertaining to custody of and visitation with the
    child, during which each party filed motions seeking sole custody of
    the child. After a fifteen day hearing, the trial court found, inter alia,
    that the plaintiff had a defiant and manipulative disposition, and had
    misrepresented facts and violated and made up court orders to support
    her long-standing desire to undermine the defendant’s relationship with
    the child. The court further found that, although the defendant willingly
    encouraged the mother-child relationship, the plaintiff wilfully denied
    the defendant access to the child and repeatedly made insulting refer-
    ences about the defendant, which the child understood, as well as unsub-
    stantiated complaints to the police and to the Department of Children
    and Families. The court denied the plaintiff’s motion and granted the
    defendant’s motion, awarding him, inter alia, sole physical custody of
    the child. The court’s order also set a visitation schedule for the plaintiff,
    and permitted the defendant to alter, change or modify that schedule
    and the location, dates and times the parties would exchange the child.
    The court further ordered the plaintiff to undergo a psychological evalua-
    tion and to provide a copy of the evaluation to the defendant. Held:
1. The trial court properly exercised its decision-making authority, pursuant
    to statute (§ 46b-56), in affording the defendant a limited amount of
    discretion to adjust the plaintiff’s visitation schedule with the minor
    child: the court carefully considered the evidence, the unique circum-
    stances at issue, and the extensive, undisputed findings regarding the
    history of conflict between the parties in the parenting of the child,
    and made the requisite findings regarding the child’s best interest in
    implementing a practical mechanism for the parties, short of returning
    to court, to deal with the conflicts in the parenting of their child that
    have resulted from the plaintiff’s obstructionist conduct and consistent
    tendency to instigate that conflict; moreover, contrary to the plaintiff’s
    contention that the court gave the defendant unbridled authority to
    suspend or terminate her parenting access to the child and unilateral
    authority to decide the nature and scope of their relationship, the court
    established a specific schedule of parenting access, which governed the
    defendant’s exercise of discretion and permitted him to modify her
    visitation schedule but not to reduce, suspend or terminate her access
    to the child.
2. The trial court abused its discretion in ordering the plaintiff to undergo
    a psychological evaluation; the court’s authority to order such an evalua-
    tion is restricted by statute (§ 46b-6) to pending matters to assist the
    court in the disposition of the issues presented therein and, because
    there were no further matters pending before the court, there was no
    statutorily valid reason to order a psychological evaluation.
3. The trial court erred in modifying the dissolution judgment to permit the
    defendant to claim the child as a dependent for income tax purposes;
    the separation agreement included a clear and unambiguous provision
    giving the plaintiff the nonmodifiable right to claim the child as a depen-
    dent.
          Argued May 10—officially released September 20, 2022

                              Procedural History
   Action for the dissolution of a marriage, and for other
relief, brought to the Superior Court in the judicial dis-
trict of Litchfield, where the court, Danaher, J., ren-
dered judgment dissolving the marriage and granting
certain other relief in accordance with the parties’ sepa-
ration agreement; thereafter, the court, Diana, J.,
denied the plaintiff’s motion to modify custody and
visitation and granted the defendant’s motion to modify
custody and visitation, and the plaintiff appealed to this
court. Reversed in part; further proceedings.
  Dana M. Hrelic, with whom were Johanna S. Katz
and, on the brief, Stacie L. Provencher, for the appellant
(plaintiff).
  Mary Piscatelli Brigham, for the appellee (defen-
dant).
                          Opinion

   CRADLE, J. In this postdissolution matter, the plain-
tiff, Danielle Lehane, appeals from the judgment of the
trial court modifying the parties’ custody of and visita-
tion with their minor child. The court awarded sole
legal and physical custody to the defendant, James Mur-
ray, and awarded the plaintiff certain visitation rights.
On appeal, the plaintiff claims that the court (1) improp-
erly delegated its judicial authority to a nonjudicial
party by giving the defendant the authority to ‘‘alter,
change or modify’’ her visitation schedule, (2) exceeded
its authority by ordering her to submit to a psychologi-
cal evaluation and to provide the results to the defen-
dant, and (3) improperly awarded the defendant the
right to claim the child as a dependent for income tax
purposes where the dissolution judgment included a
clear and unambiguous provision awarding the plaintiff
the nonmodifiable right to do so. We disagree with the
plaintiff’s claim that the court improperly delegated its
judicial authority to the defendant, but we agree with
her other two claims. Accordingly, we affirm in part
and reverse in part the judgment of the trial court.
   The following procedural history is relevant to this
appeal. The marriage of the parties was dissolved on
March 23, 2017, and their separation agreement was
incorporated into the judgment of dissolution. Pursuant
to that judgment, the parties shared joint legal custody
of their four year old son, who resided primarily with the
plaintiff, and the parties exercised a two week rotating
parenting plan. Since June, 2017, the parties have been
engaged in extensive litigation involving custody of and
visitation with their son. Commencing November 24,
2020, and concluding December 21, 2020, the trial court,
Diana, J., held a fifteen day hearing on twenty-four
postjudgment motions the parties had filed, including
motions in which they each sought sole custody of their
son. On February 3, 2021, the court issued a memoran-
dum of decision in which, inter alia, it granted the defen-
dant’s motion to modify and awarded him sole legal
and physical custody of the parties’ son.1 The court
further ordered, inter alia, that ‘‘the plaintiff shall have
parental access to the minor child’’ every other weekend
and every Wednesday overnight, and that ‘‘the defen-
dant may alter, change or modify [that] schedule, along
with the location, date and time of the exchanges.’’ The
court also ordered: ‘‘No holiday or vacation orders shall
be entered on behalf of the plaintiff unless consented
to by the defendant in writing, except that the plaintiff
shall have eight (8) hours of access to the minor child
over the Thanksgiving weekend and over the Christmas
holiday as is decided by the defendant.’’
  The court ordered the plaintiff to immediately
undergo a psychological evaluation and to provide a
copy of that evaluation to the defendant. The court
ordered that the plaintiff ‘‘shall follow all recommenda-
tions regarding any and all treatment consultations set
forth by the evaluator and therapist.’’
  The court also modified child support, ordering the
plaintiff to pay child support in the amount of $122 per
week to the defendant in accordance with the Child
Support and Arrearage Guidelines set forth in § 46b-
215a-1 et seq. of the Regulations of Connecticut State
Agencies. The court further ordered that the defendant
shall be entitled to claim the child as a dependent for
income tax purposes. This appeal followed.
                             I
  The plaintiff first claims that the trial court improp-
erly delegated its judicial authority to a nonjudicial
party by giving the defendant the authority to ‘‘alter,
change or modify’’ her visitation schedule. We are not
persuaded.2
   The court’s authority to enter orders pertaining to
the care and custody of minor children, and the factors
that must be considered in doing so, are prescribed by
statute. General Statutes (Rev. to 2019) § 46b-56 (a)
authorizes the Superior Court in any action involving
the custody or care of minor children to ‘‘make or mod-
ify any proper order regarding the custody, care, educa-
tion, visitation and support of the children . . .
according to its best judgment upon the facts of the
case and subject to such conditions and limitations as
it deems equitable.’’ Subsection (b) of General Statutes
(Rev. to 2019) § 46b-56 provides in relevant part: ‘‘In
making or modifying any order as provided in subsec-
tion (a) of this section, the rights and responsibilities
of both parents shall be considered and the court shall
enter orders accordingly that serve the best interests
of the child and provide the child with the active and
consistent involvement of both parents commensurate
with their abilities and interests. . . .’’ Subsection (b)
of General Statutes (Rev. to 2019) § 46b-56 also contains
a nonexhaustive list of possible orders including a
catchall provision permitting ‘‘any other custody
arrangements as the court may determine to be in the
best interests of the child.’’ General Statutes (Rev. to
2019) § 46b-56 (c) provides in relevant part that, ‘‘[i]n
making or modifying any order as provided in subsec-
tions (a) and (b) of this section, the court shall consider
the best interests of the child, and in doing so may
consider, but shall not be limited to, one or more of
[sixteen enumerated]3 factors . . . . The court is not
required to assign any weight to any of the factors
that it considers, but shall articulate the basis for its
decision.’’ (Footnote added.)
   Although we typically review a trial court’s custody
and visitation orders for an abuse of discretion, the
question of ‘‘whether the court improperly delegated
its judicial authority presents a legal question over
which we exercise plenary review.’’ Zilkha v. Zilkha,
180 Conn. App. 143, 170, 183 A.3d 64, cert. denied, 328
Conn. 937, 183 A.3d 1175 (2018). ‘‘It is well settled . . .
that [n]o court in this state can delegate its judicial
authority to any person serving the court in a nonjudi-
cial function. The court may seek the advice and heed
the recommendation contained in the reports of per-
sons engaged by the court to assist it, but in no event
may such a nonjudicial entity bind the judicial authority
to enter any order or judgment so advised or recom-
mended. . . . A court improperly delegates its judicial
authority to [a nonjudicial entity] when that person is
given authority to issue orders that affect the parties
or the children. Such orders are part of a judicial func-
tion that can be done only by one clothed with judicial
authority.’’ (Internal quotation marks omitted.) Thunel-
ius v. Posacki, 193 Conn. App. 666, 674, 220 A.3d 194
(2019).
   In this case, following a fifteen day evidentiary hear-
ing during which the parties introduced more than 100
exhibits, the trial court set forth extensive factual find-
ings and conclusions, which are supported by the
record and have not been challenged on appeal, upon
which it based its orders pertaining to the parenting of
the parties’ son. The court began by examining various
conflicts that had arisen between the parties since the
date of dissolution. The court recounted that the con-
flict included, but was not limited to, two claims by the
plaintiff to the Department of Children and Families
(DCF), alleging safety concerns and lack of supervision
of the child when he is in the defendant’s care, and a
similar complaint to the Torrington Police Department
(police department). Both DCF and the police depart-
ment found the plaintiff’s claims to be unsubstantiated.
Despite knowing that no safety concerns were found,
the plaintiff wilfully denied the defendant access to the
child for three weeks during the period surrounding
those unsubstantiated allegations.
   On the basis of the significant and consistent conflicts
between the parties, the court found: ‘‘The plaintiff’s
behavior consistently ignores and distorts court orders.
She has undermined the defendant’s relationship with
their son by coaching him, not honoring or encouraging
access, and by crying when he visits with his father.
. . . [T]he plaintiff describe[s] her[self] . . . [as] the
gatekeeper in deciding if the [defendant’s] visits [with
their son] take place. . . . She admitted that she
refused to allow the defendant access to their son for
a period of time due to safety concerns, despite a finding
by DCF to the contrary. The other reason provided [by
the plaintiff] is that the minor child refused to go with
the defendant.’’ On the basis of the plaintiff’s actions,
including but not limited to those recited previously,
the court concluded that ‘‘the plaintiff failed to act in
good faith in encouraging the minor child to visit [the
defendant] . . . . Her comments and repeated
insulting references to the defendant send a clear mes-
sage that this perceptive child understands, [and] has
mirrored and parroted.’’ (Citation omitted.)
   In support of its findings, the court referred to com-
munications between the parties on Our Family Wizard
(OFW)4 for the three years since the date of dissolution,
which were introduced as exhibits at the hearing. The
court found: ‘‘A review of the OFW exchanges between
the parties clearly reveals, in the parties’ own words,
how they interact with each other. The defendant is
neutral, calm, pleasant, informative and appropriate in
his language and tone. The plaintiff is at times appro-
priate; other times she does not reply to specific ques-
tions and often takes on a hostile, combative, accusa-
tory and insulting attitude in her exchange.’’ The court
further noted that, while the defendant had demon-
strated ‘‘his willingness and ability to encourage the
mother-child relationship,’’ the plaintiff had ‘‘shown no
such capacity, willingness or ability to understand and
meet the needs of the minor child.’’
   The court further found: ‘‘The parties’ fun loving
child, who wants to please everyone, has struggled since
the divorce, as he finds himself stuck in the middle of
this high conflict matter. . . . The plaintiff’s unsub-
stantiated incident[s] [were] weaponized to manipulate
and influence the minor child to achieve absolute con-
trol and restrict the defendant’s legal role and personal
relationship with their son . . . . As a result of the
plaintiff’s intentional interference and coaching, the
minor child has struggled with the truth. . . . The situ-
ation demands a reset to correct and heal the distress
and confusion that has been escalating for over three
years.’’ (Citations omitted.)
   The court additionally noted ‘‘the progressively dete-
riorating relationship between the parties’’ and con-
cluded: ‘‘These parties are incapable of and have been
unable to present a unified approach in raising their
son, in disciplining him and helping him overcome chal-
lenges. The plaintiff has undermined the defendant at
every opportunity and has no concern about how her
conduct impacts the minor child and his relationship
with the defendant. And to continue with the custody
order of the separation agreement would manifestly
work to the detriment of the minor child.’’
   On the basis of the foregoing, the court concluded:
‘‘The evidence in this case is abundantly overwhelming
and uncontroverted, as the parties have preserved a
written and audiovisual record. The court finds the
defendant to be credible and the plaintiff without any
credibility. The plaintiff’s disposition is defiant, manipu-
lative and misguided; she is unwilling to accept and
support DCF’s findings and the minor child’s having a
relationship with [the] defendant. She brazenly misrep-
resents facts, [and] violates and makes up court orders
at will to support her long-standing desire to undermine
the defendant’s relationship with their son. She is found
to be emotionally uninsightful regarding the defendant
and the minor child’s relationship. She actively coaches
the minor child by telling him what to say and, therefore,
she is incapable of meeting his needs. As such, the
court finds that there has been a material change in
circumstances since the date of judgment regarding
custody between the parties’ minor child and the plain-
tiff. The court further finds that it is in the best interest
of the minor child to modify the plaintiff’s access/visita-
tion schedule.’’
   The court further reasoned: ‘‘The plaintiff has made
systematic and continuous efforts to interfere with the
minor child’s natural love and affection for the defen-
dant . . . [and] [s]aid efforts have created a harmful
mental health situation for the minor child . . . . The
plaintiff has engaged in behavior which had, as a fore-
seeable consequence, a negative influence on the rela-
tionship between the minor child and the defendant
. . . . The best interests of the minor child would be
served by the plaintiff’s being evaluated by a psychia-
trist or clinical psychologist for the purpose of devel-
oping a therapy plan designed to minimize or eliminate
such negative behavior . . . . The best interests of the
minor child support a modification of the current custo-
dial orders in an effort to minimize the plaintiff’s ability
to negatively influence the minor child . . . . The best
interests of the minor child support continued work
with the mental health professional to assist in adjusting
to the custodial changes and assist in dealing with the
negative information which has influenced him in the
past.’’
   On the basis of the foregoing, the court awarded sole
legal and physical custody of the parties’ son to the
defendant and established a specific schedule of parent-
ing access for the plaintiff. We disagree with the plain-
tiff’s contention that the court improperly delegated its
judicial authority when it ordered that the defendant
may ‘‘alter, change or modify’’ her visitation schedule.
In so ordering, the court did not, as the plaintiff con-
tends, give the defendant ‘‘unbridled’’ authority to mod-
ify her right to visit their son; nor did the court give
the defendant unilateral authority to suspend or termi-
nate her parenting access to their son. The court’s order
permits the defendant to modify the plaintiff’s visitation
schedule, not to modify her right to visitation. The court
established specific parameters regarding the plaintiff’s
visitation with the parties’ son, and the defendant is
governed by those parameters in exercising the limited
discretion afforded to him by the court. In other words,
although the court’s order allows the defendant to
‘‘alter, change or modify’’ the plaintiff’s visitation sched-
ule, it does not permit him to reduce, suspend or termi-
nate her access to their son.5
  In support of her claim, the plaintiff argues that the
court’s order allows the defendant to unilaterally
‘‘decide the nature and scope’’ of the plaintiff’s contact
with their son, which was held by this court, in Kyle
S. v. Jayne K., 182 Conn. App. 353, 373, 190 A.3d 68
(2018), to be an improper delegation of judicial author-
ity. We disagree. In Kyle S., the trial court expressly
stated that it would ‘‘rely’’ on the minor child’s therapist,
with respect to issues involving the child, to ‘‘dictate’’
the scope of the father’s contact with the child in a
therapeutic setting. Id., 361. The court further ordered
that the father’s contact with the child was subject to
expansion or contraction depending on the child’s
needs and that the therapist would be ‘‘in charge.’’
(Emphasis omitted.) Id. This court held that the trial
court impermissibly delegated its judicial authority to
the minor child’s therapist because it ‘‘improperly
removed itself from the decision-making process by
permitting [the therapist] to decide the nature and scope
of [the father’s] contact with [the child].’’ Id., 373. This
case is distinguishable from Kyle S. because, here, the
court’s order allowing the defendant to ‘‘alter, modify
or change’’ the plaintiff’s visitation schedule does not
give him the authority to ‘‘decide the nature and scope’’
of her relationship with their son.6 Rather, after fully
and carefully considering the evidence presented by
the parties, as well as making the requisite findings
regarding the best interest of the minor child, the court
exercised its judicial decision-making authority in
determining the nature and scope of the plaintiff’s par-
enting access and affording the defendant only a limited
amount of discretion to modify the visitation schedule.7
   Our Supreme Court has recognized that ‘‘conflicts
frequently develop over relatively minor decisions relat-
ing to the day-to-day upbringing and support of minor
children, conflicts which in reality reflect little more
than a difference of opinion or preference between
sometimes hostile parties. . . . Frequent litigation of
these minor disagreements leads to frustrating court
delays . . . and, because of the adversarial nature of
traditional court proceedings, can work to heighten ten-
sions and engender further conflict.’’ (Citations omit-
ted.) Masters v. Masters, 201 Conn. 50, 66, 513 A.2d 104
(1986). Here, it was the court’s judicial determination
that it was in the best interest of the parties’ son that
the defendant have sole legal and physical custody, as
well as the limited discretion to deal with minor day-
to-day conflicts that may necessitate an alteration of
the plaintiff’s visitation schedule but do not necessarily
require court involvement. In other words, by affording
the defendant the discretion to adjust the plaintiff’s
visitation schedule, the court implemented a mecha-
nism for the parties, short of returning to court, to deal
with the everyday conflicts that arise in high conflict
cases and, in fact, have arisen in this case as a result of
the plaintiff’s obstructionist conduct.8 Under the unique
circumstances presented in this case, specifically, by
way of the court’s extensive, undisputed findings
regarding the history of conflict between the parties in
the parenting of their son and the plaintiff’s consistent
tendency to instigate that conflict, the court’s order
affords the defendant, as the sole legal and physical
custodian, a practical mechanism to react, in real time,
to the potentially disruptive conduct of the plaintiff and
the needs of the parties’ son.
   The trial court’s orders in the present case, similar
to the trial court’s order vesting certain authority in the
minor child’s guardian ad litem in Thunelius, ‘‘[reflect]
. . . the court’s confidence in the commitment . . . of
the [defendant], and the court’s desire to minimize the
effect of the parties’ toxic parenting relationship on
their child and to discourage [the plaintiff] from heed-
less and incessant litigation over matters that should
not require judicial intervention.’’ Thunelius v. Posacki,
supra, 193 Conn. App. 676. We conclude that the court
properly exercised its decision-making authority in issu-
ing those orders.
                            II
  The plaintiff next claims that the court exceeded its
authority by ordering her to submit to a psychological
evaluation. We agree.9
   General Statutes § 46b-6 provides in relevant part:
‘‘In any pending family relations matter the court or
any judge may cause an investigation to be made with
respect to any circumstance of the matter which may
be helpful or material or relevant to a proper disposition
of the case. . . .’’ (Emphasis added.) General Statutes
§ 46b-3 provides that the court in any family relations
matter may employ the use of a psychologist, psychia-
trist or family counselor in carrying out such an evalua-
tion.
   Thus, this court has held that ‘‘the [trial] court may
require the parties and the child to undergo a psychiatric
or psychological evaluation for the purpose of properly
disposing of a family matter, in a modification of cus-
tody case, [or] to assist in determining the best interest
of the child.’’ Foster v. Foster, 84 Conn. App. 311, 323,
853 A.2d 588 (2004). In accordance with the plain lan-
guage of § 46b-6, however, it is well settled that the
court’s authority to order such an evaluation is
restricted to pending matters to assist in the disposition
of the issues presented therein. See, e.g., Janik v. Janik,
61 Conn. App. 175, 180, 763 A.2d 65 (2000), cert. denied,
255 Conn. 940, 768 A.2d 949 (2001); Savage v. Savage,
25 Conn. App. 693, 700–701, 596 A.2d 23 (1991); cf.
Martowska v. White, 149 Conn. App. 314, 323, 87 A.3d
1201 (2014) (court properly ordered psychological eval-
uation for purposes of determining visitation schedule).
  In this case, the court did not order the plaintiff to
undergo a psychological evaluation to determine
whether a modification of custody was appropriate or
to aid in the disposition of the case. Rather, the court
ordered the psychological evaluation after it made the
determination to modify custody and established the
plaintiff’s visitation schedule. Because there were no
further matters pending before the court, there was no
statutorily valid reason for the court to order a psycho-
logical evaluation. We therefore conclude that the court
abused its discretion in doing so.10 See, e.g., Janik v.
Janik, supra, 61 Conn. App. 180 (postjudgment order
for psychological evaluation constitutes an abuse of
discretion).
                           III
  The plaintiff finally claims that the court improperly
modified the dissolution judgment to permit the defen-
dant to claim the child as a dependent for income tax
purposes where, pursuant to the parties’ separation
agreement, the dissolution judgment included a clear
and unambiguous provision giving the plaintiff the non-
modifiable right to do so. We agree.
   ‘‘The [separation] agreement of the parties executed
at the time of the dissolution was incorporated into the
judgment and is a contract of the parties. . . . The
construction of a contract to ascertain the intent of the
parties presents a question of law when the contract
or agreement is unambiguous within the four corners
of the instrument. . . . [T]he construction of a written
contract is a question of law for the court. . . . The
scope of review in such cases is plenary.’’ (Citations
omitted; internal quotation marks omitted.) Amodio v.
Amodio, 56 Conn. App. 459, 470, 743 A.2d 1135, cert.
granted, 253 Conn. 910, 754 A.2d 160 (2000) (appeal
withdrawn September 27, 2000).
   ‘‘Once the provisions of a separation agreement . . .
are incorporated into the dissolution judgment, they
can be modified by court order only if the agreement so
incorporated does not preclude modification.’’ (Internal
quotation marks omitted.) Id. ‘‘When a provision in a
divorce decree that precludes or restricts a later court’s
power to modify financial orders is clear and unambigu-
ous . . . that provision will be upheld.’’ (Internal quo-
tation marks omitted.) Id., 471.
   Here, paragraph 7 (e) of the parties’ separation agree-
ment provides in relevant part: ‘‘The parties agree that
for purposes of [Internal Revenue Code] § 152 (e), the
[plaintiff] shall be entitled to the dependency exemp-
tions for the minor child for as long as the child is
eligible to be claimed as an exemption. . . . The
[defendant] shall not claim the child on his own federal
tax return in any such year. This right to claim [the
minor child] as a dependent for tax purposes is non-
modifiable.’’
  Because the separation agreement clearly and unam-
biguously restricted modification of the child tax
exemption, the court erred in modifying that provision
and transferring that right to the defendant.11
  The judgment is reversed only as to the court’s orders
that the plaintiff undergo a psychological evaluation
and that the defendant may claim the minor child as a
dependent for income tax purposes and the case is
remanded with direction to vacate those orders; the
judgment is affirmed in all other respects.
      In this opinion the other judges concurred.
  1
     The court denied the plaintiff’s motion for sole custody of the minor
child. The court also denied five motions for contempt the plaintiff had filed
in which she ‘‘argue[d] that the defendant [had] violated terms of their
separation agreement alleging incidents of sexual abuse . . . deliberate
obstruction to the child’s mental health treatment . . . pestering partici-
pants during video calls . . . and not following the rotation of the parties
in taking the minor child to therapy . . . .’’ (Citations omitted.)
   The defendant also filed several motions for contempt. The court found
the plaintiff in contempt for her ‘‘systematic and continuous efforts to inter-
fere with the minor child’s natural love and affection for the defendant’’;
her wilful violation of the defendant’s right to visitation with the child on
Halloween; her wilful denial of the child’s access to his paternal grandmother
and failure to ‘‘encourage affection and to show mutual respect’’; and her
wilful conduct by which she ‘‘coaches the minor child into fits of emotional
instability, which deprives the defendant of exercising his parenting time.’’
None of these rulings has been challenged on appeal.
   2
     The plaintiff also contends that the court’s order regarding vacation time
with the parties’ son also constitutes an improper delegation of the court’s
authority because it restricts any future court involvement with that schedule
without the consent of the defendant. We decline to so interpret the court’s
order. Rather than presuming that the court impermissibly sought to restrain
any future court from exercising its statutory authority, we construe the
court’s order requiring the consent of the defendant to pertain to the plaintiff,
not the authority of the court.
   3
     Specifically, the court may consider: ‘‘(1) The temperament and develop-
mental needs of the child; (2) the capacity and the disposition of the parents
to understand and meet the needs of the child; (3) any relevant and material
information obtained from the child, including the informed preferences of
the child; (4) the wishes of the child’s parents as to custody; (5) the past
and current interaction and relationship of the child with each parent, the
child’s siblings and any other person who may significantly affect the best
interests of the child; (6) the willingness and ability of each parent to
facilitate and encourage such continuing parent-child relationship between
the child and the other parent as is appropriate, including compliance with
any court orders; (7) any manipulation by or coercive behavior of the parents
in an effort to involve the child in the parents’ dispute; (8) the ability of
each parent to be actively involved in the life of the child; (9) the child’s
adjustment to his or her home, school and community environments; (10)
the length of time that the child has lived in a stable and satisfactory
environment and the desirability of maintaining continuity in such environ-
ment, provided the court may consider favorably a parent who voluntarily
leaves the child’s family home pendente lite in order to alleviate stress in the
household; (11) the stability of the child’s existing or proposed residences,
or both; (12) the mental and physical health of all individuals involved,
except that a disability of a proposed custodial parent or other party, in
and of itself, shall not be determinative of custody unless the proposed
custodial arrangement is not in the best interests of the child; (13) the child’s
cultural background; (14) the effect on the child of the actions of an abuser,
if any domestic violence has occurred between the parents or between a
parent and another individual or the child; (15) whether the child or a sibling
of the child has been abused or neglected, as defined respectively in section
46b-120; and (16) whether the party satisfactorily completed participation
in a parenting education program established pursuant to section 46b-69b.’’
General Statutes (Rev. to 2019) § 46b-56 (c).
   4
     Our Family Wizard is a website offering web and mobile solutions for
divorced or separated parents to communicate, reduce conflict, and reach
resolutions on everyday coparenting matters, available at https://www.our-
familywizard.com/about (last visited September 12, 2022). See Dufresne v.
Dufresne, 191 Conn. App. 532, 535 n.5, 215 A.3d 1259 (2019).
   5
     The plaintiff lists many ways by which the defendant could terminate
or suspend her access to their son under the guise of his authority to ‘‘alter,
change or modify’’ the visitation schedule, but those extreme hypothetical
steps, if taken by the defendant, would run afoul of the court’s orders
regarding the plaintiff’s rights to ‘‘parenting access.’’ On the basis of the
defendant’s history of acknowledging the importance of the son’s relation-
ship with both parents, the court trusted that he would continue to act in
the son’s best interest. If he fails to do so, the plaintiff has the right to file
a motion for contempt. Counsel for the defendant acknowledged at oral
argument before this court that the limited discretion afforded to the defen-
dant by the trial court does not permit him to suspend or terminate the
plaintiff’s access to their son.
   6
     This case is also distinguishable from other cases in which this court
or our Supreme Court has reversed a family court’s order on the ground
that the court had improperly delegated its core decision-making function
to another party, such as, for instance, Nashid v. Andrawis, 83 Conn. App.
115, 120–22, 847 A.2d 1098, cert. denied, 270 Conn. 912, 853 A.2d 528 (2004),
in which the court removed itself entirely from the decision-making process
by permitting legal issues to be resolved through binding arbitration that
was subject to limited judicial review, or Valante v. Valante, 180 Conn. 528,
532–33, 429 A.2d 964 (1980), in which the court delegated its authority to
render a binding decision to a family relations officer.
   7
     We also note that, in this case, the court did not give decision-making
authority to a third-party therapist or a mediator but, rather, afforded the
father of the child, as the sole legal and physical custodian, the latitude to
adjust the mother’s visitation schedule in accordance with the child’s needs.
The court’s order is consistent with the well established principle that the
care of children resides first with their parents in order to fulfill a function
the state can neither supply nor impede. See Prince v. Massachusetts, 321
U.S. 158, 166, 64 S. Ct. 438, 88 L. Ed. 645 (1944). Indeed, ‘‘the interest of
parents in the care, custody, and control of their children—is perhaps the
oldest of the fundamental liberty interests recognized by [the United States
Supreme] Court.’’ Troxel v. Granville, 530 U.S. 57, 65, 120 S. Ct. 2054, 147
L. Ed. 2d 49 (2000); see also Roth v. Weston, 259 Conn. 202, 216, 789 A.2d
431 (2002) (same). In affording the defendant the limited discretion to adjust
the plaintiff’s visitation schedule, the court recognized the need for the
parties to prioritize their roles as mother and father, rather than plaintiff
and defendant.
   8
     For instance, the trial court found that the plaintiff has demonstrated a
pattern of emotionally manipulating the child against the defendant, particu-
larly when the child leaves her to visit the defendant. Recognizing that this
is not in the best interest of the child, the court’s order allows the defendant
to respond to such behavior immediately to alleviate the turmoil suffered
by the child.
   9
     In light of our resolution of this claim, we need not address the plaintiff’s
related claims that the court improperly ordered her to provide the defendant
with a copy of the psychological evaluation or that the court improperly
delegated its authority to the therapist in ordering the plaintiff to adhere
to all of the therapist’s recommendations.
   10
      The plaintiff argues that the reversal of this order requires reversal of
the court’s ‘‘entire custodial decision’’ because ‘‘[t]he orders regarding the
psychological evaluation are . . . inextricably tied to the order giving the
defendant the unbridled authority to modify the plaintiff’s access to the
child . . . .’’ Because we agree that the order requiring the plaintiff to
undergo a psychological evaluation was improper in that it is untethered
to any pending proceeding, we reject the plaintiff’s argument that the order
is inextricably tied to the court’s other orders.
   11
      We further note that an order affording a party the right to claim a child
as a tax exemption is not a form of child support but, rather, constitutes a
division of property, which may not be modified after the marriage is dis-
solved. See General Statutes § 46b-81.